Title: Cash Accounts, April 1775
From: Washington, George
To: 



[April 1775]



Cash


Apl  1—
To Messrs Robt Adam & Coy 1200 Pern
[£] 75. 0. 0


3—
To Merchds.
0. 2. 6


17—
To Fairfax County Recd of Colo. Mason
31.17. 0



To my own Tythes Vizt 137 @ 3/ each
20.11. 0




To Colo. Mason, Ball. of his Acct this day Settled
0. 2. 6



To Mr Gibson Recd from him on his own & Mr Ross’s Accot
32. 0. 8



To Major Broadwater recd from him on Acct of the Money Pd him 25th March
3. 0. 0



To Cash Overcharged on Contra Side
101. 2. 6



To Colo. Bassett recd from him 27th March
1.12. 0



To Merchds. for 8 Bushls Salt
0.16. 0


20—
To Do for 4 Do
0. 8. 0



To Colo. Mason recd for 300 Bls Salt @ 1/8
25. 0. 0



To Alexr Henderson for Flour ⅌ Acct Sent
15.19. 8



To Mr Gibson Ball. of his Acct
6. 0. 0


22—
To Merchds. 8½ Barrls Salt
0.17. 0



To Do for Fish
1.14.10


23—
To Mr Philsmith recd from him by Mr J. H. Washn
9. 0. 7



To Mr Andw Leitch recd from him towards Paying for the Arms engaged for the P. W. Coy
16.10. 0


24—
To Thos Bishop on Acct of Salt Sold
5.17. 0


25—
To Thos Davies on Acct of Powder for the Spossy Evania Inda. Compy [Spotsylvania Independent Company]
4.16. 0


27—
To 6 Barrls Flour 1260 lbs. @ 16/ & 6 Barrls @ 10/
10.11. 7



To Thos Bishop for Salt Sold
2. 9. 0



To Mr Craven Payton on Acct of Colo. Geo. Fairfax
193. 6.10 1/2


Contra


Apl  1—
By Exps. at Dumfries
0.13. 3



By Messrs Robt Adam & Coy
75. 0. 0



By Thos Bishop ⅌ L. Washington
0.12. 0


3—
By Merchds. 3 Barrls Tar @ 10/ ⅌ Barrl
1.10. 0



By Freight of 57075 Shingles from Suffolk @ 5/
14. 5. 4




By Merchds. 1 Bushl Meal
0. 2. 6


5—
By John G. Hamilton Freight of 1453½ Bls Wht from Md
11. 1. 8



By 1740 Feet 1¼ Plank
6.10. 0



By Boat hire &c. of Do
1.14. 6



By William Robert ⅌ Thos Alford
5. 0. 0


7—
By Jas Boyd
0. 5. 0


9—
By Mrs Washington
 5. 0. 0



By Colo. Mason, ⅌ his Son William
1.15. 0


12—
By  Stone for 2350 Feet 1¼ Plank
9. 8. 0


15—
By Alexr Cleveland
16. 0. 0



By Do my Order on Robt Adam
9. 0. 0


16—
By the Fairfax Inda. Coy Pd towards their Exps.
0.12. 0



By Charity
0. 3. 9


17—
By Thos Bishop
1. 4. 0



By Goin Lanpiere ⅌ his Servt Joe
1.10. 0



By Exps. at Mrs Hawkins
0.14. 2


18—
By William Keating
5. 0. 0



By Charity
1.16. 0


20—
By Colo. Mason Recd from him for 300 Bls Salt @ 1/8
25. 0. 0



By Thos Allison Advanced him in pursuit of Servts
3. 7. 6



By the Annapolis Printer
0. 6. 0



By Alexr Henderson for Raisd Pews in Pohick Church
3. 7. 6



By 50 lbs. Lead @ 4d. ⅌ lb.
0.16. 8



By Colo. Fairfax pd Mr Henderson raisg your Pew
1. 2. 6



By Mr Custis 22 Yds Bombazeen in My Acct with Mr [Hector] Ross
3. 1. 0



By Joel Cooper his Acct agt Briga. Farmer
0.11. 8



By Peter Wise his Acct agt Do
17.18. 1



By William Wilson Do
1. 7. 0



By Leitch & Stewart’s Do
0.11. 6



By Harper & Hartshorne’s Do
17.19. 4



By John & Geo. Fowler
11. 0. 6



By McCrea & Maze
1. 8. 8



By Thos Armat
2. 1. 9



By Mr Gilpin
9. 6. 3



By Robt Donaldson
14. 3.10




By Hector Macome
14. 6. 9



By Thos Wilkenson
8.15. 2



By Capt. P. Curtis Ball. of his Acct
18. 8. 8


21—
By 15½ Dozn of Lamp Black
2. 0. 0



By 12 Fish Barrls
2. 2. 0


26—
By Mr Custis
14. 8. 0



By my Three Nephews Will Washington George & Chas Lewis given them
4. 4. 0


27—
By 277½ lbs. Myrtle Wax @ 1/3
17. 6.10


28—
By 293 lbs. Butter @ 9d.
10.19. 9



By Jas Oram Ball. of his Acct
6. 7. 5



By Exps. at Hawkins 3/9 Charity 2/6
0. 6. 3



By William Johnson
0. 6. 3


29—
By Caleb Stone
5. 0. 0



By Jesse Brummit
1.16. 0



By William Johnson pd him as a reward for pursuing runaway Servants
2. 2. 0



By Thos Johnson pd him on Same Accot
2. 2. 0



By  pd  on Same Accot
2. 2. 0


